____________________________________________________________________________________________________________________________________________________________

____________________________________________________________________________________________________________________________________________________________
















LOUISIANA PUBLIC FACILITIES AUTHORITY




AND




IMTT-FINCO, LLC

____________________________________




LOAN AGREEMENT

____________________________________




Dated as of November 1, 2010







The interest of the LOUISIANA PUBLIC FACILITIES AUTHORITY (the “Issuer”) in this
Loan Agreement has been assigned (except for “Reserved Rights” defined in this
Loan Agreement) pursuant to the Indenture of Trust dated as of the date hereof
from the Issuer to WELLS FARGO BANK, NATIONAL ASSOCIATION, as trustee (the
“Trustee”), and is subject to the security interest of the Trustee thereunder.
















____________________________________________________________________________________________________________________________________________________________

____________________________________________________________________________________________________________________________________________________________





--------------------------------------------------------------------------------

LOAN AGREEMENT




TABLE OF CONTENTS




(This Table of Contents is not a part of the Loan Agreement and is only for
convenience of reference.)







ARTICLE I DEFINITIONS

  2

Section 1.01

Definitions.

  2

Section 1.02

Uses of Phrases.

  3

ARTICLE II REPRESENTATIONS, COVENANTS AND WARRANTIES

  4

Section 2.01

Representations, Covenants and Warranties of the Issuer.

  4

Section 2.02

Representations, Covenants and Warranties of the Company.

  4

Section 2.03

Tax Exempt Status of the Bonds.

  5

Section 2.04

Notice of Determination of Taxability.

  5

Section 2.05

State Bond Commission Reporting Requirements.

  5

ARTICLE III ACQUISITION AND CONSTRUCTION OF THE PROJECT; ISSUANCE OF THE BONDS

  6

Section 3.01

Agreement to Acquire, Construct, Improve and Equip the Project.

  6

Section 3.02

Agreement to Issue the Bonds; Application of Bond Proceeds.

  6

Section 3.03

Disbursements from the Project Fund.

  6

Section 3.04

Furnishing Documents to the Trustee.

  6

Section 3.05

Establishment of Completion Date.

  6

Section 3.06

Company Required to Pay in Event Project Fund Insufficient.

  7

Section 3.07

Special Arbitrage Certifications.

  7

ARTICLE IV LOAN PROVISIONS; SUBSTITUTE CREDIT FACILITY

  9

Section 4.01

Loan of Proceeds.

  9

Section 4.02

Amounts Payable.

  9

Section 4.03

Obligations of Company Unconditional.

12

Section 4.04

Substitute Credit Facility.

13

Section 4.05

Substitute Confirming Letter of Credit.

13

ARTICLE V PREPAYMENT AND REDEMPTION

14

Section 5.01

Prepayment and Redemption.

14

ARTICLE VI SPECIAL COVENANTS

15

Section 6.01

No Warranty of Condition or Suitability by Issuer.

15

Section 6.02

Access to the Project.

15

Section 6.03

Further Assurances and Corrective Instruments.

15

Section 6.04

Issuer and Company Representatives.

15

Section 6.05

Financing Statements.

15

Section 6.06

Covenant to Provide Ongoing Disclosure.

16

Section 6.07

Notice of Control.

16





i




--------------------------------------------------------------------------------
















Section 6.08

Acknowledgement and Covenant Regarding Commercial Paper or Long Term Period.

16

Section 6.09

Environmental Matters.

16

ARTICLE VII ASSIGNMENT, SELLING, LEASING; INDEMNIFICATION; REDEMPTION

17

Section 7.01

Assignment, Selling and Leasing.

17

Section 7.02

Release and Indemnification Covenants.

17

Section 7.03

Issuer to Grant Security Interest to Trustee.

18

Section 7.04

Indemnification of Trustee.

18

ARTICLE VIII DEFAULTS AND REMEDIES

19

Section 8.01

Defaults Defined.

19

Section 8.02

Remedies on Default.

20

Section 8.03

No Remedy Exclusive.

20

Section 8.04

Agreement to Pay Attorneys’ Fees and Expenses.

21

Section 8.05

No Additional Waiver Implied by One Waiver.

21

ARTICLE IX MISCELLANEOUS

22

Section 9.01

Term of Agreement.

22

Section 9.02

Notices.

22

Section 9.03

Binding Effect.

22

Section 9.04

Severability.

23

Section 9.05

Amounts Remaining in Funds.

23

Section 9.06

Amendments, Changes and Modifications.

23

Section 9.07

Execution in Counterparts.

23

Section 9.08

Applicable Law.

23

Section 9.09

Captions.

23







EXHIBIT A - Project Description

EXHIBIT B - Form of Requisition

EXHIBIT C - Certificate of Completion





ii




--------------------------------------------------------------------------------

LOAN AGREEMENT







THIS LOAN AGREEMENT, dated as of November 1, 2010, between the LOUISIANA PUBLIC
FACILITIES AUTHORITY, a public trust and public corporation of the State of
Louisiana created and existing under the Constitution and Laws of the State of
Louisiana (the “Issuer”) and IMTT-Finco, LLC, a limited liability company
organized and existing under the laws of the State of Delaware (the “Company”);




W I T N E S S E T H:




That the parties hereto, intending to be legally bound hereby, and for and in
consideration of the premises and the mutual covenants hereinafter contained, do
hereby covenant, agree and bind themselves as follows: provided, that any
obligation of the Issuer created by or arising out of this Agreement shall never
constitute a debt or a pledge of the faith and credit or the taxing power of the
Issuer or any political subdivision or taxing district of the State of Louisiana
but shall be payable solely out of the Trust Estate (as defined in the
Indenture), anything herein contained to the contrary by implication or
otherwise notwithstanding:











--------------------------------------------------------------------------------







ARTICLE I

DEFINITIONS

Section 1.01

Definitions.

All capitalized, undefined terms used herein shall have the same meanings as
used in Article I of the hereinafter defined Indenture. In addition, the
following words and phrases shall have the following meanings:




“Administrative Agent” means Branch Banking and Trust Company, or its
successors, as Administrative Agent under the Credit Agreement.




“Confirming Bank” means the provider of a Confirming Letter of Credit or a
Substitute Confirming Letter of Credit.




“Confirming Letter of Credit” means a letter of credit issued by a Confirming
Bank to the Trustee relating to the Bonds, including any Substitute Confirming
Letter of Credit provided by the Company in accordance with Section 4.05 of the
Agreement.




 “Cost” with respect to the Project shall be deemed to include all items
permitted to be financed under the provisions of the Code and the Act.




“Credit Agreement” means the Guaranty and Credit Agreement dated as of November
1, 2010 among the Company, certain affiliates of the Company, the lenders a
party thereto and the Administrative Agent, and all supplements and amendments
thereto.




“Default” means any Default under this Agreement as specified in and defined by
Section 8.01 hereof.




“Indenture” means the Indenture of Trust dated as of this date between the
Issuer and the Trustee, pursuant to which the Bonds are authorized to be issued,
and any amendments and supplements thereto.




“Issuance Costs” means all costs that are treated as costs of issuing or
carrying the Bonds under existing Treasury Department regulations and rulings,
including, but not limited to, (a) commitment and origination fees payable to
the Bondholders; (b) counsel fees (including bond counsel, Issuer’s counsel,
Bondholder’s counsel, Administrative Agent’s counsel and Company counsel, as
well as any other specialized counsel fees incurred in connection with the
issuance of the Bonds); (c) financial advisory fees incurred in connection with
the issuance of the Bonds; (d) Trustee fees incurred in connection with the
issuance of the Bonds; (e) paying agent and certifying and authenticating agent
fees related to issuance of the Bonds; (f) accountant fees related to the
issuance of the Bonds; (g) printing costs of the Bonds; (h) publication costs
associated with the financing proceedings; and (i) costs of engineering and
feasibility studies necessary to the issuance of the Bonds.




“Net Proceeds” means the proceeds of the Bonds reduced by amounts in a
reasonably required reserve or replacement fund.





2




--------------------------------------------------------------------------------










“Project” means the facilities described in Exhibit “A” hereto.




“Qualified Project Costs” means Costs and expenses of the Project which
constitute land costs or costs for property of a character subject to the
allowance for depreciation excluding specifically working capital and inventory
costs, provided, however, that (i) costs or expenses paid (a) prior to the date
of Hurricane Katrina, or (b) on or after December 31, 2009, and more than sixty
(60) days prior to the adoption by the Issuer of its resolution on May 11, 2010,
declaring its intent to reimburse Project expenditures with Bond proceeds, shall
not be deemed to be Qualified Project Costs; (ii) Issuance Costs shall not be
deemed to be Qualified Project Costs; (iii) interest during the Construction
Period shall be allocated between Qualified Project Costs and other Costs and
expenses to be paid from the proceeds of the Bonds; (iv) interest following the
Construction Period shall not constitute a Qualified Project Cost; (v) letter of
credit fees and municipal bond insurance premiums which represent a transfer of
credit risk shall be allocated between Qualified Project Costs and other costs
and expenses to be paid from the proceeds of the Bonds; and (vi) letter of
credit fees and municipal bond insurance premiums which do not represent a
transfer of credit risk shall not constitute Qualified Project Costs.




“Requisition” means a written request for a disbursement from the Project Fund,
signed by a Company Representative, substantially in the form attached hereto as
Exhibit “B” and satisfactorily completed as contemplated by said form.




“Reserved Rights” means amounts payable to the Issuer under Sections 4.02(b),
6.09, 7.02 and 8.04 hereof.




“State” means the State of Louisiana.




“Substitute Confirming Letter of Credit” means a letter of credit, line of
credit, insurance policy or other credit facility securing the payment of the
principal and Purchase Price of, redemption premium (if any) and interest on the
Bonds, delivered to the Trustee in accordance with Section 4.05 hereof.




“Term of Agreement” means the term of this Agreement as specified in
Section 9.01 hereof.




Section 1.02

Uses of Phrases.

Words of the masculine gender shall be deemed and construed to include
correlative words of the feminine and neuter genders. Unless the context shall
otherwise indicate, the words “Bond,” “Bondholder,” “Owner,” “registered owner”
and “person” shall include the plural as well as the singular number, and the
word “person” shall include corporations and associations, including public
bodies, as well as persons.  Any percentage of Bonds, specified herein for any
purpose, is to be figured on the unpaid principal amount thereof then
Outstanding.  All references herein to specific Sections of the Code refer to
such Sections of the Code and all successor or replacement provisions thereto.





3




--------------------------------------------------------------------------------







ARTICLE II

REPRESENTATIONS, COVENANTS AND WARRANTIES

Section 2.01

Representations, Covenants and Warranties of the Issuer.

The Issuer represents, covenants and warrants that:




(a)

The Issuer is a public trust and public corporation of the State of Louisiana.
 Under the provisions of the Act, the Issuer is authorized to enter into the
transactions contemplated by this Agreement and the Indenture and to carry out
its obligations hereunder and thereunder.  The Issuer has been duly authorized
to execute and deliver this Agreement and the Indenture.




(b)

The Issuer covenants that it will not pledge the amounts derived from this
Agreement other than as contemplated by the Indenture.




Section 2.02

Representations, Covenants and Warranties of the Company.

The Company represents, covenants and warrants that:




(a)

The Company is a limited liability company duly organized and validly existing
under the laws of the State of Delaware.  The Company is not in violation of any
provision of its Articles of Organization, has the power to enter into this
Agreement, and has duly authorized the execution and delivery of this Agreement,
and is qualified to do business and is in good standing under the laws of the
State of Louisiana.




(b)

The Company agrees that during the Term of Agreement it will maintain its
existence, will not dissolve or otherwise dispose of all or substantially all of
its assets and will not consolidate with or merge into another legal entity or
permit one or more other legal entities to consolidate with or merge into it,
without the prior written consent of the Credit Provider (during any Credit
Facility Period) and the Trustee (during any Interest Period that is not a
Credit Facility Period).




(c)

Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby and thereby, nor the fulfillment of or
compliance with the terms and conditions hereof or thereof conflicts with or
results in a breach of the terms, conditions, or provisions of any agreement or
instrument to which the Company is now a party or by which the Company is bound,
or constitutes a default under any of the foregoing, or results in the creation
or imposition of any lien, charge or encumbrance whatsoever upon any of the
property or assets of the Company under the terms of any such instrument
or agreement.




(d)

There is no action, suit, proceeding, inquiry or investigation, at law or in
equity, before or by any court, public board or body, known to be pending or
threatened against or affecting the Company or any of its officers, nor to the
best knowledge of the Company is there any basis therefor, wherein an
unfavorable decision, ruling, or finding would materially adversely affect the
transactions contemplated by this Agreement or





4




--------------------------------------------------------------------------------







which would adversely affect, in any way, the validity or enforceability of the
Bonds, this Agreement, or any agreement or instrument to which the Company is a
party, used or contemplated for use in the consummation of the transactions
contemplated hereby.




(e)

The Project is of the type authorized and permitted by the Act, and its
estimated Cost is not less than $100,000,000.




(f)

The proceeds from the sale of the Bonds will be used only for payment of Costs
of the Project.




(g)

The Company will use due diligence to cause the Project to be operated in
accordance with the laws, rulings, regulations and ordinances of the State and
the departments, agencies and political subdivisions thereof.  The Company has
obtained or will obtain all requisite approvals of the State and of other
federal, state, regional and local governmental bodies for the acquisition,
construction, improving and equipping of the Project.




(h)

The Company will fully and faithfully perform all the duties and obligations
which the Issuer has covenanted and agreed in the Indenture to cause the Company
to perform and any duties and obligations which the Company is required in the
Indenture to perform.  The foregoing shall not apply to any duty or undertaking
of the Issuer which by its nature cannot be delegated or assigned.




Section 2.03

Tax-Exempt Status of the Bonds.

The Company hereby represents, warrants and agrees that the Tax Regulatory
Agreement executed and delivered by the Company concurrently with the issuance
and delivery of the Bonds is true, accurate and complete in all material
respects as of the date on which executed and delivered.




Section 2.04

Notice of Determination of Taxability.

Promptly after the Company first becomes aware of any Determination of
Taxability, the Company shall give written notice thereof to the Issuer, the
Administrative Agent and the Trustee.




Section 2.05

State Bond Commission Reporting Requirements.

The Company hereby covenants and agrees that it shall furnish to the Issuer and
Bond Counsel such information as is necessary to satisfy the reporting
requirements of L.S.A. R.S. 39:1405.4, as amended from time to time.  This
information shall be delivered to the Issuer and Bond Counsel not less than five
(5) Business Days prior to the date such information is required to be reported
to the Louisiana State Bond Commission.





5




--------------------------------------------------------------------------------







ARTICLE III

ACQUISITION AND CONSTRUCTION
OF THE PROJECT;
ISSUANCE OF THE BONDS

Section 3.01

Agreement to Acquire, Construct, Improve and Equip the Project.

The Company agrees to make or cause to be made all contracts and do or cause to
be done all things necessary for the acquisition, construction, improving, and
equipping of the Project.  The Company further agrees that it will, or will
cause a related entity to, acquire, construct, improve, and equip the Project
with all reasonable dispatch and use its best efforts to cause acquisition,
construction, improving, equipping, and occupancy of the Project to be completed
by December 15, 2013, or as soon thereafter as may be practicable, delays caused
by force majeure as defined in Section 8.01 hereof only excepted; but if for any
reason such acquisition, construction, improving and equipping is not completed
by said date there shall be no resulting liability on the part of the Company
and no diminution in or postponement of the payments required in Section 4.02
hereof to be paid by the Company.




Section 3.02

Agreement to Issue the Bonds; Application of Bond Proceeds.

In order to provide funds for the payment of the Cost of the Project, the
Issuer, concurrently with the execution of this Agreement, will issue, sell, and
deliver the Bonds and deposit the net proceeds thereof with the Trustee in the
Project Fund.




Section 3.03

Disbursements from the Project Fund.

The Issuer has, in the Indenture, authorized and directed the Trustee to make
disbursements from the Project Fund to pay the Costs of the Project, or to
reimburse the Company for any Cost of the Project paid by the Company.  Except
with respect to payment of Issuance Costs on the date of issuance of the Bonds,
the Trustee shall not make any disbursement from the Project Fund until the
Company shall have provided the Trustee with a Requisition.




Section 3.04

Furnishing Documents to the Trustee.

The Company agrees to cause such Requisitions to be directed to the Trustee as
may be necessary to effect payments out of the Project Fund in accordance with
Section 3.03 hereof.




Section 3.05

Establishment of Completion Date.

(a)

The Completion Date shall be evidenced to the Issuer and the Trustee by a
certificate signed by a Company Representative, as attached as Exhibit "C"
hereto stating that, except for amounts retained by the Trustee at the Company’s
direction to pay any Cost of the Project not then due and payable, (i)
construction of the Project has been completed and all costs of labor, services,
materials and supplies used in such construction have been paid, (ii) all
equipment for the Project has been installed, such equipment so installed is
suitable and sufficient for the operation of the Project, and all costs and
expenses incurred in the acquisition





6




--------------------------------------------------------------------------------







and installation of such equipment have been paid, and (iii) all other
facilities necessary in connection with the Project have been acquired,
constructed, improved, and equipped and all costs and expenses incurred in
connection therewith have been paid. Notwithstanding the foregoing, such
certificate shall state that it is given without prejudice to any rights against
third parties which exist at the date of such certificate or which may
subsequently come into being.  Forthwith upon completion of the acquisition,
con­struc­tion, improving, and equipping of the Project, the Company agrees to
cause such certificate to be furnished to the Issuer and the Trustee.  Upon
receipt of such certificate, the Trustee shall retain in the Project Fund a sum
equal to the amounts necessary for payment of the Costs of the Project not then
due and payable according to such certificate.  If any such amounts so retained
are not subsequently used, prior to any transfer of said amounts to the Bond
Fund as provided below, the Trustee shall give notice to the Company of the
failure to apply said funds for payment of the Costs of the Project.  Any amount
not to be retained in the Project Fund for payment of the Costs of the Project,
and all amounts so retained but not subsequently used, shall be transferred by
the Trustee into the Bond Fund.




(b)

If at least ninety-five percent (95%) of the Net Proceeds of the Bonds have not
been used to pay Qualified Project Costs, any amount (exclusive of amounts
retained by the Trustee in the Project Fund for payment of Costs of the Project
not then due and payable) remaining in the Project Fund shall be transferred by
the Trustee into the Bond Fund and used by the Trustee to redeem, or to cause
the redemption of, Bonds on the earliest redemption date permitted by the
Indenture without a premium, or (b) for any other purpose provided that the
Trustee is furnished with an opinion of Bond Counsel to the effect that such use
is lawful under the Act and will not require that interest on the Bonds be
included in gross income for federal income tax purposes.  Until used for one or
more of the foregoing purposes, such segregated amount may be invested as
permitted by the Indenture provided that prior to any such investment the
Trustee is provided with an opinion of Bond Counsel to the effect that such
investment will not require that interest on the Bonds be included in gross
income for federal income tax purposes.




Section 3.06

Company Required to Pay in Event Project Fund Insufficient.

In the event the moneys in the Project Fund available for payment of the Costs
of the Project should not be sufficient to pay the Costs of the Project in full,
the Company agrees to complete the Project or cause the Project to be completed
and to pay that portion of the Costs of the Project in excess of the moneys
available therefor in the Project Fund. The Issuer does not make any warranty,
either express or implied, that the moneys paid into the Project Fund and
available for payment of the Costs of the Project will be sufficient to pay all
of the Costs of the Project. The Company agrees that if after exhaustion of the
moneys in the Project Fund, the Company should pay any portion of the Costs of
the Project pursuant to the provisions of this Section, the Company shall not be
entitled to any reimbursement therefor from the Issuer, the Trustee or the
Owners of any of the Bonds, nor shall the Company be entitled to any diminution
of the amounts payable under Section 4.02 hereof.




Section 3.07

Special Arbitrage Certifications.

The Company and the Issuer covenant not to cause or direct any moneys on deposit
in any fund or account to be used in a manner which would cause the Bonds to be





7




--------------------------------------------------------------------------------







classified as “arbitrage bonds” within the meaning of Section 148 of the Code,
and the Company certifies and covenants to and for the benefit of the Issuer and
the Owners of the Bonds that so long as there are any Bonds Outstanding, moneys
on deposit in any fund or account in connection with the Bonds, whether such
moneys were derived from the proceeds of the sale of the Bonds or from any other
sources, will not be used in a manner which will cause the Bonds to be
classified as “arbitrage bonds” within the meaning of Section 148 of the Code.





8




--------------------------------------------------------------------------------







ARTICLE IV

LOAN PROVISIONS; SUBSTITUTE
CREDIT FACILITY

Section 4.01

Loan of Proceeds.

The Issuer agrees, upon the terms and conditions contained in this Agreement and
the Indenture, to lend to the Company the proceeds received by the Issuer from
the sale of the Bonds.  Such proceeds shall be disbursed to or on behalf of the
Company as provided in Section 3.03 hereof.




Section 4.02

Amounts Payable.

(a)

The Company hereby covenants and agrees to repay the loan, as follows:  on or
before any Interest Payment Date for the Bonds or any other date that any
payment of interest, premium, if any, or principal or Purchase Price is required
to be made in respect of the Bonds pursuant to the Indenture, until the
principal of, premium, if any, and interest on the Bonds shall have been fully
paid or provision for the payment thereof shall have been made in accordance
with the Indenture, in immediately available funds, a sum which, together with
any other moneys available for such payment in any account of the Bond Fund,
will enable the Trustee to pay the amount payable on such date as Purchase Price
or principal of (whether at maturity or upon redemption or acceleration or
otherwise), premium, if any, and interest on the Bonds as provided in the
Indenture; provided, however, that the obligation of the Company to make any
payment hereunder shall be deemed satisfied and discharged to the extent of the
corresponding payment made by a Credit Provider (if any) to the Trustee under a
Credit Facility (if any) or by the Confirming Bank (if any) under the Confirming
Letter of Credit (if any). While the Bonds bear interest at a Bank Rate, the
Company agrees to pay the Purchase Price on the Bonds when due pursuant to
Section 4.01 of the Indenture.




It is understood and agreed that all payments payable by the Company under
subsection (a) of this Section 4.02 are assigned by the Issuer to the Trustee
for the benefit of the Owners of the Bonds.  The Company assents to such
assignment. The Issuer hereby directs the Company and the Company hereby agrees
to pay to the Trustee at the Principal Office of the Trustee all payments
payable by the Company pursuant to this subsection.




(b)

 

The Company will also pay:




(i)

the reasonable fees and expenses of the Issuer related to the issuance of the
Bonds, including, without limitation, the acceptance fee of the Issuer in the
amount of $50,000 payable on the date of issuance of the Bonds (provided, such
amount may be paid out of bond proceeds) and an annual administrative payment
payable directly to the Issuer on June 1 of each year in an annual amount equal
to 1/10th of 1% of the principal amount of all Bonds Outstanding on January 2 of
each year.  The administrative payments shall be used for purposes of paying
administrative and related costs of the Issuer, but shall not include Trustee
fees incurred by the Issuer,  and agrees that it will notify the Company in
writing prior to





9




--------------------------------------------------------------------------------







March 20th of each calendar year hereafter if it shall not waive such
administrative payments for such year; and




(ii)

the reasonable fees and expenses of such accountants, consultants, attorneys and
other experts as may be engaged by the Issuer, the Administrative Agent or the
Trustee to prepare such audits, financial statements or opinions or provide such
other services as are reasonably required under this Agreement, the Indenture or
the Tax Regulatory Agreement; and




(iii)

all taxes and assessments of any type or character charged to the Issuer, the
Administrative Agent or to the Trustee affecting the amount available to the
Issuer, the Administrative Agent or the Trustee from payments to be received
hereunder or in any way arising due to the transactions contemplated hereby
(including taxes and assessments assessed or levied by any public agency or
governmental authority of whatever character having power to levy taxes or
assessments) but excluding any taxes based upon the capital and/or income of the
Trustee, the Administrative Agent or any other person other than the Company;
provided, however, that the Company shall have the right to protest any such
taxes or assessments assessed or levied upon them and that the Company shall
have the right to withhold payment of any such taxes or assessments pending
disposition of any such protest or contest unless such withholding, protest or
contest would materially adversely affect the rights or interests of the Issuer,
the Administrative Agent or the Trustee.




          The forgoing payments shall be billed to the Company by the Issuer,
the Administrative Agent or the Trustee from time to time, together with (x) a
statement executed by a duly authorized officer or agent of the Issuer, the
Administrative Agent or the Trustee, as the case may be, certifying that the
amount billed has been incurred or paid by the Issuer, the Administrative Agent
or the Trustee for one or more of the above items, and (y) a copy of the invoice
or statement for the amount so incurred or paid.  Amounts so billed shall be
paid by the Company within thirty (30) days after receipt of the bill by the
Company unless, in the case of expenditures described under clause (iii) above,
the Company is contesting such amounts in good faith.




(c)

The Company will also pay the reasonable fees and expenses of the Trustee under
the Indenture and all other amounts which may be payable to the Trustee under
Section 10.02 of the  Indenture, such amounts to be paid directly to the Trustee
for the Trustee’s own account as and when such amounts become due and payable.




(d)

The Company covenants, for the benefit of the Owners of the Bonds, to pay or
cause to be paid, to the Trustee, such amounts as shall be necessary to enable
the Trustee to pay the Purchase Price of Bonds delivered to it for purchase, all
as more particularly described in Sections 4.01 and 4.02 of the Indenture;
provided, however, that the obligation of the Company to make any such payment
under this Section 4.02(d) shall be reduced by the amount of moneys available
for such payment described in Section 4.03(a) of the Indenture; and provided,
further, that the obligation of the Company to make any payment under this
subsection (d) shall be





10




--------------------------------------------------------------------------------







deemed to be satisfied and discharged to the extent of the corresponding payment
made by a Credit Provider (if any) under a Credit Facility (if any) or by the
Confirming Bank (if any) under the Confirming Letter of Credit (if any).




(e)

The Company covenants, for the benefit of the Owners of the Bonds, to pay or
cause to be paid to the Trustee when due any other amounts payable under the
Bonds, including, but not limited to the following while the Bonds bear interest
at a Bank Rate:  




(i)

In the event of a Determination of Taxability (as defined in the Bonds), and
upon demand of the Owner or any prior Owner, the Company shall pay or cause to
be paid to the Trustee such additional amount as shall be necessary to provide
that interest on the Bonds shall have been payable at the Taxable Adjusted LIBOR
Rate (as defined in the Bonds) from the Date of Taxability (as defined in the
Bonds).




(ii)

Upon a Determination of Non-De Minimis Exception Status (as defined in the
Bonds), and upon demand of the Owner or any prior Owner, the Company shall pay
or cause to be paid to the Trustee such additional amount as shall be necessary
to provide that interest on the Bonds shall have been payable at the Adjusted
Non-De Minimis LIBOR Rate (as defined in the Bonds) from the Date of Non-De
Minimis Exception Status (as defined in the Bonds).




(iii)

Upon a Determination of Taxability or a Determination of Non-De Minimis
Exception Status, the Company shall also pay or cause to be paid to the Trustee
upon demand of such Owner or prior Owner any taxes, interest, penalties or other
charges assessed against or payable by such Owner or prior Owner and
attributable to such Determination of Taxability or Determination of Non-De
Minimis Exception Status and all reasonable administrative, out of pocket and
other expenses incurred by such Owner or prior Owner which are attributable to
such event, including, without limitation, the costs incurred by such Owner or
prior Owner to amend any of its tax returns, notwithstanding the repayment of
the entire principal amount of the Bonds or any transfer or assignment of the
Bonds.




(iv)

So long as any portion of the principal amount of the Bonds or interest thereon
remains unpaid, if (i) any law, rule, regulation or executive order is or has
been enacted or promulgated by any public body or governmental agency which
changes the basis of taxation of payments to any Owner or prior Owner of
principal or interest payable pursuant to the Bonds, but excluding changes in
the rates of tax applicable to the overall net income of any Owner or prior
Owner, or (ii) as a result of action by any public body or governmental agency
or the occurrence of a Determination of Non-De Minimis Exception Status, any
payment is required to be made by, or any federal, state or local income tax
deduction is denied to, any Owner or prior Owner of the Bonds by reason of the
ownership of, borrowing money to invest in, or receiving principal of or
interest on the Bonds, the Company agrees to pay or cause to be paid to the
Trustee such additional amounts as are necessary to reimburse and indemnify on
demand therefor, each such Owner and prior Owner against, any loss, cost, charge
or expense with respect to any such change, payment or loss of deduction.





11




--------------------------------------------------------------------------------










(v)

The Company agrees to pay the Owners a late fee on any payments past due for
fifteen (15) or more days in an amount equal to four percent (4%) of the amount
of payment past due.  When any payment is past due for fifteen (15) or more
days, subsequent payments shall first be applied to past due balances.  This
provision for late charges shall not be deemed to extend the time for payment or
be a “grace period” or “cure period” that gives the Company a right to cure such
default.  Imposition of late charges is not contingent upon the giving of any
notice or lapse of any cure period.




(vi)

The Company will pay or cause to be paid to the Trustee on demand all amounts
required under the Bonds to be paid during any contest of a Determination of
Taxability.




(vii)

The obligations of the Company contained in this subparagraph (e) shall survive
the termination of this Agreement and the payment in full of the Bonds.




(f)

In the event the Company should fail to make any of the payments required in
this Section 4.02, the item or installment so in default shall continue as an
obligation of the Company until the amount in default shall have been fully
paid, and the Company agrees to pay the same with interest thereon, to the
extent permitted by law, from the date when such payment was due, at the rate of
interest equal to the Default Rate.




Section 4.03

Obligations of Company Unconditional.

The obligations of the Company to make the payments required in Section 4.02 and
to perform and observe the other agreements contained herein shall be absolute
and unconditional and shall not be subject to any defense or any right of
setoff, counterclaim or recoupment arising out of any breach by the Issuer, the
Administrative Agent, the Owner or the Trustee of any obligation to the Company,
whether hereunder or otherwise, or out of any indebtedness or liability at any
time owing to the Company by the Issuer, the Administrative Agent, the Owner or
the Trustee, and, until such time as the principal of, premium, if any, and
interest on the Bonds shall have been fully paid or provision for the payment
thereof shall have been made in accordance with the Indenture, the Company
(i) will not suspend or discontinue any payments provided for in Section 4.02
hereof, (ii) will perform and observe all other agreements contained in this
Agreement and (iii) except as otherwise provided herein, will not terminate the
Term of Agreement for any cause, including, without limiting the generality of
the foregoing, failure of the Company to complete the acquisition, construction,
improving and equipping of the Project, the occurrence of any acts or
circumstances that may constitute failure of consideration, eviction or
constructive eviction, destruction of or damage to the Project, the taking by
eminent domain of title to or temporary use of any or all of the  Project,
commercial frustration of purpose, any change in the tax or other laws of the
United States of America or of the State or any political subdivision of either
thereof or any failure of the Issuer, the Administrative Agent, the Owner or the
Trustee to perform and observe any agreement, whether express or implied, or any
duty, liability or obligation arising out of or connected with this Agreement.
Nothing contained in this Section shall be construed to release the Issuer from
the performance of any of the agreements on its part herein contained, and in
the event the Issuer or





12




--------------------------------------------------------------------------------







the Trustee should fail to perform any such agreement on its part, the Company
may institute such action against the Issuer or the Trustee as the Company may
deem necessary to compel performance so long as such action does not abrogate
the obligations of the Company contained in the first sentence of this Section.




Section 4.04

Substitute Credit Facility.

Subject to the conditions set forth in this Section 4.04, the Company may
provide for the delivery to the Trustee of a Substitute Credit Facility.  The
Company shall furnish written notice to the Trustee, not less than twenty days
prior to the Mandatory Purchase Date, (a) notifying the Trustee that the Company
is exercising its option to provide for the delivery of a Substitute Credit
Facility to the Trustee, (b) setting forth the Mandatory Purchase Date in
connection with the delivery of such Substitute Credit Facility, which shall in
any event be an Interest Payment Date that is not less than two Business Days
prior to the expiration date of the Credit Facility then in effect with respect
to the Bonds, and (c) instructing the Trustee to furnish notice to the
Bondholders regarding the Mandatory Purchase Date at least fifteen days prior to
the Mandatory Purchase Date, as more fully described in Section 4.01(b) of the
Indenture and Exhibit “B” thereto.  Any Substitute Credit Facility shall be
delivered to the Trustee prior to such Mandatory Purchase Date and shall be
effective on and after such Mandatory Purchase Date. On or before the date of
such delivery of a Substitute Credit Facility to the Trustee, the Company shall
furnish to the Trustee (a) a written opinion of Bond Counsel stating that the
delivery of such Substitute Credit Facility will not adversely affect the
exclusion from gross income of interest on the Bonds for federal income tax
purposes; and (b) a written opinion of counsel to the Substitute Credit Provider
to the effect that the Substitute Credit Facility is a legal, valid, binding and
enforceable obligation of the Substitute Credit Provider in accordance with its
terms.




Section 4.05

Substitute Confirming Letter of Credit.

Subject to the conditions set forth in this Section 4.05, the Company may
provide for the delivery to the Trustee of a Substitute Confirming Letter of
Credit.  The Company shall furnish written notice to the Trustee, not less than
twenty days prior to the Mandatory Purchase Date, (a) notifying the Trustee that
the Company is exercising its option to provide for the delivery of a Substitute
Confirming Letter of Credit to the Trustee, (b) setting forth the Mandatory
Purchase Date in connection with the delivery of such Substitute Confirming
Letter of Credit, which shall in any event be an Interest Payment Date that is
not less than two Business Days prior to the expiration date of the Confirming
Letter of Credit then in effect with respect to the Bonds, and (c) instructing
the Trustee to furnish notice to the Bondholders regarding the Mandatory
Purchase Date at least fifteen days prior to the Mandatory Purchase Date, as
more fully described in Section 4.01(b) of the Indenture and Exhibit “B”
thereto.  Any Substitute Confirming Letter of Credit shall be delivered to the
Trustee prior to such Mandatory Purchase Date and shall be effective on and
after such Mandatory Purchase Date. On or before the date of such delivery of a
Substitute Confirming Letter of Credit to the Trustee, the Company shall furnish
to the Trustee (a) a written opinion of Bond Counsel stating that the delivery
of such Substitute Confirming Letter of Credit will not adversely affect the
exclusion from gross income of interest on the Bonds for federal income tax
purposes; and (b) a written opinion of counsel to the Substitute Confirming
Letter of Credit Provider to the effect that the Substitute Confirming Letter of
Credit is a legal, valid, binding and enforceable obligation of the Substitute
Confirming Letter of Credit Provider in accordance with its terms.





13




--------------------------------------------------------------------------------










ARTICLE V

PREPAYMENT AND REDEMPTION

Section 5.01

Prepayment and Redemption.

The Company shall have the option to prepay its obligations hereunder at the
times and in the amounts as necessary to exercise its option to cause the Bonds
to be redeemed in whole or in part as set forth in the Indenture and in the
Bonds.  The Company hereby agrees that it shall prepay its obligations hereunder
at the times and in the amounts as necessary to accomplish the mandatory
redemption of the Bonds as set forth in the Indenture and in the Bonds.  The
Issuer, at the request of the Company, shall forthwith take all steps (other
than the payment of the money required for such redemption) necessary under the
applicable redemption provisions of the Indenture to effect redemption of all or
part of the Outstanding Bonds, as may be specified by the Company, on the date
established for such redemption.





14




--------------------------------------------------------------------------------







ARTICLE VI

SPECIAL COVENANTS

Section 6.01

No Warranty of Condition or Suitability by Issuer.

THE ISSUER MAKES NO WARRANTY, EITHER EXPRESS OR IMPLIED, AS TO THE PROJECT OR
THE CONDITION THEREOF, OR THAT THE PROJECT WILL BE SUITABLE FOR THE PURPOSES OR
NEEDS OF THE COMPANY.  THE ISSUER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, THAT THE COMPANY WILL HAVE QUIET AND PEACEFUL POSSESSION OF THE
PROJECT.  THE ISSUER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
WITH RESPECT TO THE MERCHANTABILITY, CONDITION OR WORKMANSHIP OF ANY PART OF THE
PROJECT OR ITS SUITABILITY FOR THE COMPANY’S PURPOSES.




Section 6.02

Access to the Project.

The Company agrees that the Issuer, the Credit Provider (if any) and the Trustee
and their duly authorized agents, attorneys, experts, engineers, accountants and
representatives shall have the right to inspect the Project at all reasonable
times and on reasonable notice.  The Issuer, the Credit Provider (if any) and
the Trustee and their duly authorized agents shall also be permitted, at all
reasonable times, to examine the books and records of the Company with respect
to the Project.




Section 6.03

Further Assurances and Corrective Instruments.

The Issuer and the Company agree that they will, from time to time, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
such supplements hereto and such further instruments as may reasonably be
required for carrying out the expressed intention of this Agreement.




Section 6.04

Issuer and Company Representatives.

Whenever under the provisions of this Agreement the approval of the Issuer or
the Company is required or the Issuer or the Company is required to take some
action at the request of the other, such approval or such request shall be given
for the Issuer by an Issuer Representative and for the Company by a Company
Representative.  The Trustee shall be authorized to act on any such approval
or request.




Section 6.05

Financing Statements.

The Company agrees to execute and file or cause to be executed and filed any and
all financing statements or amendments thereof or continuation statements
necessary to perfect and continue the perfection of the security interests
granted in the Indenture.  The Company shall pay all costs of filing such
instruments. If the Company fails to file such statements, then the Trustee
shall make such filings.





15




--------------------------------------------------------------------------------







Section 6.06

Covenant to Provide Ongoing Disclosure.

The Company hereby covenants and agrees that, upon the exercise by the Company
of the Conversion Option to elect a Long Term Period, the Company shall enter
into a written undertaking for the benefit of the holders of the Bonds, as
required by Section (b)(5)(i) of Securities and Exchange Commission Rule 15c2-12
under the Securities Exchange Act of 1934, as amended (17 CFR Part 240,
§240.15c2-12) (the “Rule”); provided, however, that the Company shall not be
obligated to enter into such written undertaking if the Company shall furnish to
the Trustee, prior to the exercise of the Conversion Option, an opinion of Bond
Counsel that, notwithstanding such election by the Company, the Rule is not
applicable to the Bonds.




Section 6.07

Notice of Control.

 The Company shall provide written notice to the Trustee and the Remarketing
Agent (if any) 30 days prior to the consummation of any transaction that would
result in the Company controlling the Credit Provider (if any) or the Confirming
Bank (if any) or being controlled by the Credit Provider (if any) or the
Confirming Bank (if any) within the meaning of Section 2(a)(9) of the Investment
Company Act of 1940.




Section 6.08

Acknowledgement and Covenant Regarding Commercial Paper or Long Term Period.

The Company acknowledges that the Bonds shall initially be rated only while the
Interest Period for the Bonds is a Daily Period, a Two-Day Period or a Weekly
Period.  Further, the Company acknowledges that in the event that it shall
select a Commercial Paper Period or Long Term Period as the Interest Period, it
shall be required to provide a Substitute Credit Facility or an amendment to the
Credit Facility in accordance with Section 2.08 of the Indenture.  The Company
covenants that, in the event that it shall select a Commercial Paper Period or
Long Term Period, it shall amend or cause the amendment of, and supplement or
cause the supplementation of, this Agreement and the Indenture, respectively,
such that the Bonds shall continue to be rated as investment grade by Moody’s,
Fitch or S&P.




Section 6.09

Environmental Matters.

The Company shall be solely responsible for, and shall indemnify and hold
harmless the Issuer, the Owners and the Trustee from and against, any loss,
damage, costs, expense, or liability, directly or indirectly, arising out of or
attributable to the use, generation, storage, release, threatened release,
discharge, disposal, or presence of Hazardous Material on, under or about the
Project, including without limitation: (i) all foreseeable consequential
damages; (ii) the cost of any required or necessary repair, clean-up or
detoxification of the Project, and the preparation and implementation of any
closure, remedial, or other required plans; and (iii) all reasonable costs and
expenses incurred by the Issuer and the Trustee in connection with clauses (i)
and (ii), including but not limited to reasonable attorney’s fees.  The Company
shall, at its expense, take all necessary remedial action(s) in response to the
presence of any Hazardous Material on, under or about the Project.




The said release and indemnification covenants of the Company shall apply
equally to the officers and employees of the Issuer and to its Board of
Directors.





16




--------------------------------------------------------------------------------










ARTICLE VII

ASSIGNMENT, SELLING, LEASING;
INDEMNIFICATION; REDEMPTION

Section 7.01

Assignment, Selling and Leasing.

The Project may be sold or leased, as a whole or in part, with the prior written
consent of the Trustee and the Administrative Agent; provided, however, during a
Credit Facility Period, the consent of the Trustee shall not be required);
provided, further, that no such sale or lease shall, in the opinion of Bond
Counsel, result in interest on any of the Bonds becoming includable in gross
income for federal income tax purposes, or shall otherwise violate any
provisions of the Act; provided further, however, that no such sale or lease
shall relieve the Company of any of its obligations under this Agreement.




Section 7.02

Release and Indemnification Covenants.

(a)

The Company shall and hereby agrees to indemnify and save the Issuer and the
Trustee harmless against and from all expenses, damages and claims by or on
behalf of any person, firm, corporation or other legal entity arising from the
conduct or management of, or from any work or thing done on, the Project, or any
reason whatsoever in connection with the Project and/or the Bonds, including
without limitation, (i) any condition of the Project, (ii) any breach or default
on the part of the Company in the performance of any of its obligations under
this Agreement, (iii) any act or negligence of the Company or of any of its
agents, contractors, servants, employees or licensees or (iv) any act or
negligence of any assignee or lessee of the Company, or of any agents,
contractors, servants, employees or licensees of any assignee or lessee of the
Company.  The Company shall indemnify and save the Issuer and the Trustee
harmless from any such claim arising as aforesaid, or in connection with any
action or proceeding brought thereon, and upon notice from the Issuer or the
Trustee, the Company shall defend them or either of them in any such action or
proceeding.




(b)

Notwithstanding the fact that it is the intention of the parties hereto that the
Issuer shall not incur any pecuniary liability by reason of the terms of this
Agreement or the undertakings required of the Issuer hereunder, by reason of the
issuance of the Bonds, by reason of the execution of the Indenture or by reason
of the performance of any act requested of the Issuer by the Company, including
all claims, liabilities or losses arising in connection with the violation of
any statutes or regulation pertaining to the foregoing; nevertheless, if the
Issuer should incur any such pecuniary liability, then in such event the Company
shall indemnify and hold the Issuer harmless  against all claims, demands or
causes of action whatsoever, by or on behalf of any person, firm or corporation
or other legal entity arising out of the same or out of any offering statement
or lack of offering statement in connection with the sale or resale of the Bonds
and all costs and expenses incurred in connection with any such claim or in
connection with any action or proceeding brought thereon, and upon notice from
the Issuer, the Company shall defend the Issuer in any such action or
proceeding. All references to the Issuer in this Section 7.02 shall be deemed to
include its trustees, directors, officers, employees, and agents.




(c)

The provisions of this Section 7.02 shall survive the termination of this
Agreement and the redemption of the Bonds.





17




--------------------------------------------------------------------------------







Section 7.03

Issuer to Grant Security Interest to Trustee.

The parties hereto agree that pursuant to the Indenture, the Issuer shall assign
to the Trustee, in order to secure payment of the Bonds, all of the Issuer’s
right, title and interest in and to this Agreement, except for Reserved Rights.




Section 7.04

Indemnification of Trustee.

The Company shall and hereby agrees to indemnify the Trustee for, and hold the
Trustee harmless against, any loss, liability or expense (including the costs
and expenses of defending against any claim of liability) incurred without gross
negligence or willful misconduct by the Trustee and arising out of or in
connection with its acting as Trustee under the Indenture.





18




--------------------------------------------------------------------------------







ARTICLE VIII

DEFAULTS AND REMEDIES

Section 8.01

Defaults Defined.

The following shall be “Defaults” under this Agreement and the term “Default”
shall mean, whenever it is used in this Agreement, any one or more of the
following events:




(a)

Failure by the Company to pay any amount required to be paid under
Section 4.02(a), (d) or (e) hereof.




(b)

Failure by the Company to observe and perform any covenant, condition or
agreement on its part to be observed or performed, other than as referred to in
Section 8.01(a) hereof, for a period of thirty (30) days after written notice
specifying such failure and requesting that it be remedied shall have been given
to the Company by the Issuer or the Trustee, unless the Issuer and the Trustee
shall agree in writing to an extension of such time prior to its expiration;
provided, however, if the failure stated in the notice cannot be corrected
within the applicable period, the Issuer and the Trustee will not unreasonably
withhold their consent to an extension of such time if corrective action is
instituted by the Company within the applicable period and diligently pursued
until such failure is corrected.




(c)

The dissolution or liquidation of the Company, except as authorized by
Section 2.02 hereof, or the voluntary initiation by the Company of any
proceeding under any federal or state law relating to bankruptcy, insolvency,
arrangement, reorganization, readjustment of debt or any other form of debtor
relief, or the initiation against the Company of any such proceeding which shall
remain undismissed for sixty (60) days, or failure by the Company to promptly
have discharged any execution, garnishment or attachment of such consequence as
would impair the ability of the Company to carry on its operations at the
Project, or assignment by the Company for the benefit of creditors, or the entry
by the Company into an agreement of composition with its creditors or the
failure generally by the Company to pay its debts as they become due.




(d)

The occurrence of a Default under the Indenture or any default or “Event of
Default” under the Credit Agreement.




The provisions of subsection (b) of this Section are subject to the following
limitation:  if by reason of force majeure the Company is unable in whole or in
part to carry out any of its agreements contained herein (other than its
obligations contained in Article IV hereof), the Company shall not be deemed in
Default during the continuance of such inability. The term “force majeure” as
used herein shall mean, without limitation, the following:  acts of God; strikes
or other industrial disturbances; acts of public enemies; orders or restraints
of any kind of the government of the United States of America or of the State or
of any of their departments, agencies or officials, or of any civil or military
authority; insurrections; riots; landslides; earthquakes; fires; storms;
droughts; floods; explosions; breakage or accident to machinery, transmission
pipes or canals; and any other cause or event not reasonably within the control
of the Company. The Company agrees, however, to remedy with all reasonable
dispatch the cause





19




--------------------------------------------------------------------------------







or causes preventing the Company from carrying out its agreement, provided that
the settlement of strikes and other industrial disturbances shall be entirely
within the discretion of the Company and the Company shall not be required to
settle strikes, lockouts and other industrial disturbances by acceding to the
demands of the opposing party or parties when such course is in the judgment of
the Company unfavorable to the Company.




Section 8.02

Remedies on Default.

Whenever any Default referred to in Section 8.01 hereof shall have happened and
be continuing, the Trustee, or the Issuer with the written consent of the
Trustee, may take one or any combination of the following remedial steps:




(a)

If the Trustee has declared the Bonds immediately due and payable pursuant to
Section 9.02 of the Indenture, by written notice to the Company, declare an
amount equal to all amounts then due and payable on the Bonds and hereunder,
whether by acceleration of maturity (as provided in the Indenture) or otherwise,
to be immediately due and payable as liquidated damages under this Agreement and
not as a penalty, whereupon the same shall become immediately due and payable;




(b)

Have reasonable access to and inspect, examine and make copies of the books and
records and any and all accounts, data and income tax and other tax returns of
the Company during regular business hours of the Company if reasonably necessary
in the opinion of the Trustee; or




(c)

Take whatever action at law or in equity as may appear necessary or desirable to
collect the amounts then due and thereafter to become due, or to enforce
performance and observance of any obligation, agreement or covenant of the
Company under this Agreement.




Any amounts collected pursuant to action taken under this Section shall be paid
into the Bond Fund and applied in accordance with the provisions of the
Indenture.




Section 8.03

No Remedy Exclusive.

Subject to Section 9.02 of the Indenture, no remedy herein conferred upon or
reserved to the Issuer or the Trustee is intended to be exclusive of any other
available remedy or remedies, but each and every such remedy shall be cumulative
and shall be in addition to every other remedy given under this Agreement or now
or hereafter existing at law or in equity.  No delay or omission to exercise any
right or power accruing upon any Default shall impair any such right or power or
shall be construed to be a waiver thereof, but any such right or power may be
exercised from time to time and as often as may be deemed expedient.  In order
to entitle the Issuer or the Trustee to exercise any remedy reserved to it in
this Article, it shall not be necessary to give any notice, other than such
notice as may be required in this Article.  Such rights and remedies as are
given the Issuer hereunder shall also extend to the Trustee, and the Trustee and
the Owners of the Bonds, subject to the provisions of the Indenture, shall be
entitled to the benefit of all covenants and agreements herein contained.








20




--------------------------------------------------------------------------------







Section 8.04

Agreement to Pay Attorneys’ Fees and Expenses.

In the event the Company should default under any of the provisions of this
Agreement and the Issuer or the Trustee should employ attorneys or incur other
expenses for the collection of payments required hereunder or the enforcement of
performance or observance of any obligation or agreement on the part of the
Company herein contained, the Company agrees that it will on demand therefor pay
to the Issuer and the Trustee the reasonable fee of such attorneys and such
other expenses so incurred by the Issuer.




Section 8.05

No Additional Waiver Implied by One Waiver.

In the event any agreement contained in this Agreement should be breached by
either party and thereafter waived by the other party, such waiver shall be
limited to the particular breach so waived and shall not be deemed to waive any
other breach hereunder.





21




--------------------------------------------------------------------------------







ARTICLE IX

MISCELLANEOUS

Section 9.01

Term of Agreement.

This Agreement shall remain in full force and effect from the date hereof to and
including December 1, 2040, or until such time as all of the Bonds and the fees
and expenses of the Issuer and the Trustee shall have been fully paid or
provision made for such payments, whichever is later; provided, however, that
this Agreement may be terminated prior to such date pursuant to Article V of
this Agreement, but in no event before all of the obligations and duties of the
Company hereunder have been fully performed, including, without limitation, the
payments of all costs and fees mandated hereunder.




Section 9.02

Notices.

All notices, certificates or other communications hereunder shall be
sufficiently given and shall be deemed given when delivered or mailed by
registered mail, postage prepaid, addressed as follows:




If to the Issuer:

Louisiana Public Facilities Authority

2237 South Acadian Thruway, Suite 650

Baton Rouge, Louisiana 70808

Attention: President and CEO




If to the Trustee:

Wells Fargo Bank, National Association







If to the Company:

IMTT-Finco, LLC

321 St. Charles Ave.

New Orleans, Louisiana 70130

Attention:  John Siragusa




A duplicate copy of each notice, certificate or other communication given
hereunder by the Issuer or the Company shall also be given to the Trustee and
the Credit Provider (if any).  The Issuer, the Company, the Trustee, the Credit
Provider (if any) and the Confirming Bank (if any), may, by written notice given
hereunder, designate any further or different addresses to which subsequent
notices, certificates or other communications shall be sent.




Section 9.03

Binding Effect.

This Agreement shall inure to the benefit of and shall be binding upon the
Issuer, the Company, the Credit Provider (if any), the Confirming Bank (if any),
the Trustee, the Administrative Agent, the Owners of Bonds and their respective
successors and assigns, subject, however, to the limitations contained in
Section 2.02(b) hereof.








22




--------------------------------------------------------------------------------







Section 9.04

Severability.

In the event any provision of this Agreement shall be held invalid or
unenforceable by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provision hereof.




Section 9.05

Amounts Remaining in Funds.

Subject to the provisions of Section 6.11 of the Indenture, it is agreed by the
parties hereto that any amounts remaining in any account of the Bond Fund, the
Project Fund, or any other fund (other than the Rebate Fund) created under the
Indenture upon expiration or earlier termination of this Agreement, as provided
in this Agreement, after payment in full of the Bonds (or provision for payment
thereof having been made in accordance with the provisions of the Indenture) and
the fees and expenses of the Trustee in accordance with the Indenture, shall
belong to and be paid to the Company by the Trustee.




Section 9.06

Amendments, Changes and Modifications.

Subsequent to the issuance of Bonds and prior to their payment in full (or
provision for the payment thereof having been made in accordance with the
provisions of the Indenture), and except as otherwise herein expressly provided,
this Agreement may not be effectively amended, changed, modified, altered or
terminated without the written consent of the Trustee and, prior to a Credit
Facility Termination Date (if any) and payment of all amounts payable to the
Credit Provider (if any) under a Credit Agreement (if any), the consent of the
Credit Provider (if any), in accordance with the provisions of the Indenture.




Section 9.07

Execution in Counterparts.

This Agreement may be simultaneously executed in several counterparts, each of
which shall be an original and all of which shall constitute but one and the
same instrument.




Section 9.08

Applicable Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State.




Section 9.09

Captions.

The captions and headings in this Agreement are for convenience only and in no
way define, limit or describe the scope or intent of any provisions or Sections
of this Agreement.





23




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer and the Company have caused this Agreement to be
executed in their respective corporate names and their respective corporate
seals to be hereunto affixed and attested by their duly authorized officers, all
as of the date first above written.







(SEAL)

LOUISIANA PUBLIC FACILITIES AUTHORITY










Attest:

By: /s/ Guy Campbell    

Chairman







By: /s/ James W. Parks            

Assistant Secretary








(Signature Page - Loan Agreement)




--------------------------------------------------------------------------------







IMTT-FINCO, LLC










By: /s/ Howard W. Streiffer                            

Name:

Howard W. Streiffer

Title:

Chief Banking Officer







By: /s/ John Siragusa                                      

Name:

John Siragusa

Title:

Senior Vice President-Chief

Financial Officer-Treasurer

 





(Signature Page - Loan Agreement)




--------------------------------------------------------------------------------

EXHIBIT A




PROJECT DESCRIPTION







The Project consists of (i) expanding an existing bulk liquid products logistics
facility owned or leased by an affiliate of the Company and located on the
Mississippi River at 11842 River Road, St. Rose (St. Charles Parish, Louisiana),
and/or (ii) expanding an existing bulk liquid products logistics facility owned
or leased by an affiliate of the Company and located adjacent to the existing
BASF plant on Highway 3, Geismar (Ascension Parish, Louisiana).

















--------------------------------------------------------------------------------

EXHIBIT B

REQUISITION NO. ____

Amount Requested:

Total Disbursements to Date:

1.

The Company requests a disbursement from the Project Fund in the amount of
$______________.

2.

The Company requests that funds be transferred to the account and in the manner
set forth in Attachment A.

3.

The Company hereby certifies that:

(a)

this disbursement is for expenditures that have been properly incurred, are a
proper charge against the Project Fund and have not been the basis of any
previous disbursement;

(b)

bills, invoices or statements of account for these expenditures are on file with
the Company;

(c)

the expenditures of the amount requested under this Requisition, when added to
all disbursements under previous Requisitions, will result in at least
ninety-five percent (95%) of the total of such disbursements, other than
disbursements for reasonable expenses incurred in connection with the issuance
of the Bonds, having been used to pay Qualified Project Costs; and

(d)

the expenditures of the amount requested under this Requisition, when added to
all disbursements under previous Requisitions, will result in no more than two
percent (2%) of the aggregate face amount of the Bonds being used for payment of
Issuance Costs.

4.

All capitalized terms herein shall have the meanings assigned to them in the
Loan Agreement dated as of November 1, 2010 between the Louisiana Public
Facilities Authority and the Company.











--------------------------------------------------------------------------------







This _______ day of ___________, 20____.

IMTT-Finco, LLC










By:_______________________________________

Company Representative

















2




--------------------------------------------------------------------------------







ATTACHMENT A

Funds are to be transferred by wire transfer to the account of IMTT-Finco, LLC,
as indicated below:




IMTT-Finco, LLC

321 St. Charles Avenue  

New Orleans, LA  70130

Whitney National Bank

228 St. Charles Avenue

New Orleans, LA  70130

Account #  0714324841

ABA      065000171





3




--------------------------------------------------------------------------------







EXHIBIT C




CERTIFICATE OF COMPLETION




Louisiana Public Facilities Authority

Baton Rouge, Louisiana




Wells Fargo Bank, National Association




To the Addressees:




This certificate is delivered pursuant to Section 3.05 of the Loan Agreement
between Louisiana Public Facilities Authority Baton Rouge, Louisiana and
IMTT-Finco, LLC (the "Company"), dated as of August 1, 2010 (the "Loan
Agreement").  The undersigned hereby certifies that, except for amounts retained
by the Trustee at the Company's direction to pay any Cost of the Project not
then due and payable, (i) construction of the Project has been completed and all
costs of labor, services, materials and supplies used in such construction have
been paid, (ii) al other facilities necessary in connection with the Project
have been acquired, constructed, improved, and equipped and all costs and
expenses incurred in connection therewith have been paid.  Notwithstanding the
foregoing, this certificate is given without prejudice to any rights against
third parties which exist at the date of such certificate or which may
subsequently come into being.










IMTT-Finco, LLC







By:_______________________________________

Name:

Howard W. Streiffer

Title:

Chief Banking Officer







By:_______________________________________

Name:

John Siragusa

Title:

Senior Vice President-Chief Financial

Officer-Treasurer







Dated:__________________________  





4




--------------------------------------------------------------------------------